Citation Nr: 1035979	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  02-11 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a disorder manifested 
by headaches, to include as due to exposure to herbicides (Agent 
Orange).

2.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides (Agent Orange).

3.  Entitlement to service connection for a psychiatric disorder, 
claimed as post-traumatic stress disorder (PTSD), to include as 
due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran who served on active duty from February 1969 to 
September 1970.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from January 1996 and May 1997 rating decisions 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In an August 16, 2000, 
order the United States Court of Appeals for Veterans Claims 
(Court) vacated a May 1999 Board decision to the extent it had 
failed to address the issues of entitlement to service connection 
for headaches, a skin disorder, and PTSD, all as secondary to 
Agent Orange exposure.  In April 2001, the Board remanded the 
case for additional development.  In July 2005, the Board again 
Remanded the appeal.  

The Veteran requested a hearing before the Board.  The Veteran 
failed to report for a scheduled Board hearing.  Therefore, his 
request for a hearing before the Board must be considered as 
having been withdrawn.  38 C.F.R. § 20.702 (2009).


FINDINGS OF FACT

1.  No presumption of service connection is applicable to any 
disorder for which the Veteran seeks service connection.

2.  The medical evidence is entirely unfavorable to a finding 
that exposure to herbicides caused headaches, a current skin 
disorder, for which a diagnosis of actinic keratosis has been 
assigned, or a current psychiatric disorder, for which a 
diagnosis of delusional disorder has been assigned.  

3.  The Veteran's contention that he was treated in service for 
symptoms related to a current headache disorder or for a current 
skin disorder is not credible.  

4.  The Veteran does not have a current diagnosis of PTSD, and no 
diagnosis of PTSD has been assigned during the pendency of this 
claim.


CONCLUSIONS OF LAW

1.  The Veteran's current headache disorder, claimed as a ticking 
sensation or sound, was not incurred in or aggravated by service, 
was not incurred as a result of exposure to herbicides in 
service, and may not be presumed to have been incurred due to 
exposure to herbicides.  38 U.S.C.A. §§ 101(16), 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2009); Combee v. Brown, 34 F.3rd 
1039 (Fed. Cir. 1994).  

2.  The Veteran's current actinic keratosis was not incurred in 
or aggravated by service, was not incurred as a result of 
exposure to herbicides in service, and may not be presumed to 
have been incurred due to exposure to herbicides.  38 U.S.C.A. 
§§ 101(16), 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009); 
Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).

3.  The Veteran's current delusional disorder was not incurred in 
or aggravated by service, was not incurred as a result of 
exposure to herbicides in service, and may not be presumed to 
have been incurred due to exposure to herbicides.  38 U.S.C.A. 
§§ 101(16), 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009); 
Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred the claimed disorders in 
service or as a result of his exposure to herbicides during his 
service in Vietnam.  Before assessing the merits of the appeal, 
VA's duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

A.  Duty to notify

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this case, two of the three claims at issue were submitted 
prior to enactment of the VCAA in 2000.  The Board issued a 
decision in May 1999 which denied service connection for ticking 
in the head, and the Court vacated that decision and 
recharacterized the issues as a claim for service connection for 
headaches, PTSD, and a skin disorder as due to exposure to Agent 
Orange.  The Veteran was thereafter notified about VA's duties to 
assist him in numerous communications, including in a June 2001 
letter to the Veteran and his attorney.  Other letters advising 
the Veteran of the provisions of the VCAA were issued, including 
in 2005.  

The Veteran has discussed the VCAA in correspondence to VA.  The 
Veteran has been represented by an attorney at various times 
during this appeal, including during his appeal to the CAVC.  
Given the Veteran's written discussions of the VCAA in 
correspondence from the Veteran to VA and given the Veteran's 
representation by an attorney, during at least a portion of the 
more than 10 years of the pendency of this appeal, the Board 
finds that the duty to notify the Veteran has been satisfied.  

To the extent that there was any defect in the timing or content 
of any notice to the Veteran, the Veteran has not raised any 
claim that he was prejudiced by any such defect.  There is no 
presumption that any timing or content notice resulted in 
prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 
1696, 1706 (2009).  The record establishes that the Veteran has 
had a full and fair opportunity to participate in the 
adjudication of the claim addressed in this decision.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Service treatment records are 
associated with the claims file.  

The Veteran contends that his service treatment records are 
incomplete, and should include additional records of 
hospitalizations.  The National Personnel Records Center was 
requested to search for additional service treatment records in 
1986, after the Veteran's service treatment records were 
originally associated with the claims file in 1972.  No 
additional records were been located.  The National Personnel 
Records Center was again asked to search for records during the 
pendency of this claim, in 2003, and the Veteran's personnel 
records were obtained.  

The Veteran has submitted one additional record, a copy of a form 
which appears to be dated in late July 1970 and directs that the 
Veteran is to remain in the "standown" area for one week and 
then return to the medical clinic.  The Veteran's attempts to 
obtain additional service treatment records, demonstrate that VA 
has no further duty to attempt to obtain service treatment 
records.

The Veteran has identified non-VA clinical records, and those 
records have been requested.  VA examination was conducted in 
August 2009.  

The record does not indicate that there is any additional 
existing evidence that is necessary for a fair adjudication of 
the claims that has not been obtained.  In particular, the 
Veteran has been incarcerated for many years, so there can be no 
clinical records other than from his incarceration.  No further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established when the evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during the applicable presumptive period.  
38 C.F.R. § 3.303.  Psychoses which are diagnosed within one year 
after a Veteran's service discharge may be presumed service-
connected.  38 U.S.C.A. § 1101.  Service connection also may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).  The Veteran served in the Republic 
of Vietnam during the Vietnam era.  It is presumed that he was 
exposed to herbicides.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied, including chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's disease; 
chronic lymphocytic leukemia, multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea); and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); see also 69 Fed. Reg. 
31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 6, 2003).

Third, service connection may be established based on medical 
evidence of a current disease etiologically related to in-service 
events.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 Vet. 3rd 1039, 1043-5-(Fed. Cir. 1994).  If the Veteran 
is unable to substantiate his service connection claim on a 
presumptive basis, the Board is obligated to consider the 
Veteran's claim on a direct basis, including allowing the Veteran 
to establish that herbicide exposure was the direct cause of the 
disorder at issue.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veteran was not precluded under the 
Veterans' Dioxin and Radiation Exposure Compensation Standards 
Act from establishing service connection with proof of direct 
actual causation).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
"Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630-41 (May 20, 2003).     

Facts and analysis, claims for service connection

Service treatment records are negative for evidence of treatment 
of a skin disorder, headaches, or a psychiatric disorder.  The 
service treatment records are negative for any evidence that the 
Veteran was hospitalized in service.  The Veteran was seen for 
medical treatment on several separate occasions during service.  
In July 1970, he requested vitamins.  He reported at that time he 
was "discouraged" because he had been in country (in Vietnam) 
for over one year without R&R leave.  The Veteran's September 
1970 discharge examination discloses no reference to any 
hospitalization during service.  The Veteran himself wrote that 
his health was good, that it was unchanged from the prior 
examination, conducted in 1969, and that his medical record had 
been reviewed.  

The Veteran's DD 214 Form discloses no evidence that the Veteran 
lost any time during service or that he was hospitalized.  The 
Veteran's personnel records are devoid of reference to 
hospitalization or time missed from duty.  In particular, the 
Veteran's official list of duty locations in the personnel file 
discloses that the Veteran did not leave his assignment with his 
unit and was not transferred to any duty location other than with 
his unit from the time the Veteran entered Vietnam until he was 
transferred to the reassignment point for processing for his 
return to the United States.

The Veteran has submitted one additional record, a copy of a form 
which appears to be dated in late July 1970 and directs that the 
Veteran is to remain in the "stand-down" area for one week and 
then return to the medical clinic.  The copy submitted by the 
Veteran does not disclose the form number or name, as those 
portions of the copy have been cut off in the copying process.  

The form does not support the Veteran's contention that he was 
hospitalized in June 1970.  In particular, the Board notes that 
the official personnel records disclose that a Special Order, 
Number 208, was issued on July 27, 1970, ordering the Veteran to 
be reassigned to a Transfer Point for separation and to proceed 
on the permanent change of station.  The form submitted by the 
Veteran does not establish that the Veteran was hospitalized and 
does not disclose why the Veteran was to "return" to the 
medical clinic.  The form is entirely consistent with the Special 
Order showing that the Veteran was scheduled to be rotated out of 
Vietnam. 

In 1972, the Veteran was hospitalized at a VA facility.  He 
reported having been hospitalized in Vietnam for one week with a 
fever after drinking contaminated water.  The Veteran was 
thereafter readmitted for several VA hospitalizations in 1972.  
Several diagnoses were assigned, but no diagnosis of a headache 
disorder, a skin disorder was assigned.  

1.  Claim for service connection for a disorder manifested by 
headaches

The service treatment records and post-service clinical records 
dated in 1972 disclose no notation that the Veteran reported a 
complaint of headaches in service, or within an applicable 
presumptive period.  There is no notation that the Veteran 
reported a "ticking" noise or sensation or complaint of chronic 
headaches during multiple VA hospitalization in 1972.  

Thus, service connection may not be granted for a headache 
disorder or a disorder manifested by headaches on the basis of 
direct incurrence, chronicity and continuity of symptoms, or 
under provisions for presumptive service connection for diseases 
defined for VA purposes as chronic.  

The Board notes in particular that it appears that the Veteran 
contends that he was hospitalized in service in June 1970 and 
that those clinical records are missing.  The Board notes that, 
if the Veteran contends that he was hospitalized in early June 
1970, that contention would conflict with the notation in the 
Veteran's official personnel records that he incurred judicial 
punishment for failing to report at the assigned time for duty on 
June 20, 1970.  

The Veteran's service treatment records disclose only that the 
Veteran was seen for one-time treatment on June 21, 1970 and on 
July 6, 1970, when he requested vitamins.  The Board finds that, 
to the extent that the Veteran contends that he was hospitalized 
during that period, the contention conflicts with the notations 
in the service treatment records, since there is no notation that 
the Veteran was hospitalized or that any provider recommended 
hospitalization.  

The Board finds that it is not credible that a provider would 
note that the Veteran requested vitamins without referencing a 
recent hospitalization, if the Veteran was being released from 
hospitalization or had been hospitalized within the prior two 
weeks.  Finally, the contention that the Veteran was hospitalized 
in service in June 1970 appears to conflict with the Veteran's 
own September 1970 written statement that his health had not 
changed since the prior examination, which the record reflects 
was conducted in 1969.    

In any event, there is no notation that the Veteran reported or 
was treated for a headache disorder or a ticking noise or 
sensation in the head during multiple VA hospitalizations in 1972 
or during incarceration prior to 1990.  Therefore, the Board 
finds that, if the Veteran did report a headache disorder in 
service or receive treatment of a headache disorder in service, 
including during hospitalization, that disorder was not chronic, 
or recurrent, or continuous and was not present following the 
Veteran's service discharge.  

Even assuming the credibility of the Veteran's contention that he 
was treated for a headache disorder in service, the post-service 
evidence establishes that a lay report that similar symptoms 
continued after service is not credible.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The credible medical and lay evidence is 
unfavorable to a finding that the Veteran had headaches in 
service or chronically and continuous after service.  

Clinical records and statements dated from the 1990s to the 
present reflect that the Veteran contends that he has a "ticking 
noise" or a ticking sensation experienced as severe headaches.  
Providers have not identified a specific basis for the noise or 
sensation, experienced by the Veteran as severe headaches.  
However, the evidence establishes that the Veteran has a small 
venous angioma, disclosed on magnetic resonance imaging (MRI) of 
the skull in 1998.  Other providers have indicated that white 
matter disease is present.  A cardiovascular specialist related 
the Veteran's report of symptoms of "ticking" to partial 
occlusion of the right carotid artery.  The Veteran contends 
that, regardless of the physical basis of the symptom, the 
headache disorder or symptoms is secondary to exposure to Agent 
Orange.

There is no applicable statutory or regulatory presumption 
related to exposure to herbicides that applies to headaches or to 
any of the disorders possibly though to underlie the Veteran's 
symptoms shown in the clinical records.  The Veteran is presumed 
to have been exposed to herbicides, since he served in Vietnam.  
Nevertheless, service connection for headaches or the symptoms of 
a "ticking" sensation cannot be presumed under any statutory or 
regulatory presumption related to exposure to herbicides.

The report of VA examination conducted in August 2009 includes an 
opinion that the Veteran's headaches are not related to events 
that occurred in his service, and an opinion that headaches are 
not thought to be caused by exposure to Agent Orange.  Thus, the 
preponderance of the medical evidence is against the claim.

Headaches are not among the disorders which the Secretary has 
determined are related to exposure to herbicides.  By law, the 
Board is not authorized to enlarge that list.  The examiner who 
provided the 2009 opinion noted that there was no evidence that 
the Veteran had an angiosarcoma, a tumor which could affect the 
head.  

Thus, both the law governing determinations of service connection 
for Veterans exposed to Agent Orange and the August 2009 clinical 
opinion in this case are entirely unfavorable to a finding that 
the disorder experienced by the Veteran in this case results from 
his exposure to herbicides.  38 C.F.R. § 3.303(d); see also 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Board recognizes that the Veteran believes he is entitled to 
service connection for his headache disorder.  However, as a 
layperson, the Veteran is not competent to provide a medical 
opinion regarding the etiology of his headaches or a "ticking 
noise" or sensation.  See Routen, 10 Vet. App. at 186; see also 
Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis of 
a specific disability and a determination of the origins of a 
specific disorder)).  In particular, the headache disorder is not 
a disorder which may be readily observed by a lay person.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, 
the Veteran's opinion on this matter is of no probative value.  
Id.   

The Board has considered direct service connection, presumptive 
service connection on the basis of provisions applicable to 
chronic disease and to exposure to herbicides, and has considered 
whether there is evidence of factual service connection based on 
the Veteran's exposure to herbicides in this case.  The 
preponderance of the evidence is against the claim under each 
theory of entitlement.  As the preponderance of the evidence is 
against the claim, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  The claim must be 
denied.  

2.  Claim for service connection for a skin disorder

The service treatment records and post-service clinical records 
dated in 1972 disclose that the Veteran did not report a current 
complaint of a skin disorder in service, or within two years 
following service, and did not report any chronic or continuous 
skin disorder linked to exposure to herbicides.  Thus, service 
connection may not be granted on the basis of direct incurrence, 
or under provisions for presumptive service connection for 
diseases defined for VA purposes as chronic.  

The report of VA examination conducted in August 2009 discloses 
that a diagnosis of actinic keratosis was assigned for the 
Veteran's current skin disorder.  The examiner included an 
opinion that actinic keratosis is not thought to be caused by 
exposure to Agent Orange.  The examiner noted that there was no 
evidence that the Veteran had chloracne or other acneform skin 
disorder, the skin disorders of the types which may be presumed 
related to exposure to herbicides.  Thus, the August 2009 VA 
examination and opinion is entirely unfavorable to a finding that 
the Veteran's current skin disorder, actinic keratosis, results 
from his exposure to herbicides.  38 C.F.R. § 3.303(d); see also 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

There is no applicable statutory or regulatory presumption 
related to exposure to herbicides that applies to actinic 
keratosis.  Thus, although the Veteran is presumed to have been 
exposed to herbicides, since he served in Vietnam, service 
connection for actinic keratosis cannot be presumed under any 
statutory or regulatory presumption related to exposure to 
herbicides.

The Board recognizes that the Veteran believes he is entitled to 
service connection for a skin disorder.  However, as a layperson, 
the Veteran is not competent to provide a medical opinion 
regarding the etiology of actinic keratosis.  See Routen, 10 Vet. 
App. at 186; see also Bostain, 11 Vet. App. at 127 (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder)).  In particular, the 
cause or development of actinic keratosis may not be readily 
observed by a lay person.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  As such, the Veteran's opinion on this matter 
is of no probative value.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).   

The Veteran contends that he complained of and was treated for 
various skin disorders in service, including during 
hospitalization in June 1970.  As noted in the discussion above, 
the Veteran's contention that he was hospitalized in June 1970 is 
not credible, in light of the lack of reference to such 
hospitalization in the service personnel records and in the 
absence of reference to hospitalization in June 1970 and July 
1970 notes of outpatient treatment, among other questions about 
the Veteran's credibility raised by the record, such as the 
inconsistency with the Veteran's written contemporaneous 
statement of September 1970.  

The Veteran also appears to contends that he has manifested skin 
disorders chronically and continuously since his service 
discharge.  The Board finds that the Veteran's contention that he 
has manifested a current skin disorder, diagnosed as actinic 
keratosis, chronically and continuously since service discharge, 
is not credible.  The Board acknowledges that a lay individual 
may report symptoms of a skin disorder, and that such symptoms 
are readily visible to a lay individual, if present.  However, in 
this case, the evidence establishes that no provider documented 
lay observations of a skin disorder or assigned a diagnosis of a 
skin disorder, until more than 35 years elapsed after the 
Veteran's service discharge.  The Veteran has been continuously 
incarcerated since about 1977.  

In this case, the Board finds the absence of notation of 
complaints or diagnosis of a skin disorder in the prison medical 
records so significant as to cast considerable doubt on the 
credibility of the Veteran's contentions that he had a chronic 
skin disorder.  Given the lack of evidence of complaints of a 
skin disorder in any post-service record until more than 35 years 
had elapsed after the Veteran's service, it would not be 
reasonable to find the Veteran's contention credible in this 
case.  

The Board has considered direct service connection, presumptive 
service connection on the basis of provisions applicable to 
chronic disease and to exposure to herbicides, and has considered 
whether there is evidence of factual service connection based on 
the Veteran's exposure to herbicides in this case.  The 
preponderance of the evidence is against the claim under each 
theory of entitlement.  As the preponderance of the evidence is 
against the claim, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  The claim must be 
denied.  

3.  Claim for service connection for PTSD

The report of VA psychiatric examination conducted in August 2009 
reflects that the examiner reviewed the Veteran's clinical 
records, including VA records beginning in 1972.  The report 
reflects that the examiner assumed the accuracy of the Veteran's 
report that he was exposed to herbicides, including during 
capture of an enemy combatant in 1970, and assumed the accuracy 
of the Veteran's report that he was hospitalized during service.  

The Veteran's thought processes were rambling, tangential, 
illogical, evasive, and the Veteran was preoccupied with certain 
topics.  The examiner concluded that the Veteran had a delusional 
disorder and a depressive disorder on Axis I and a personality 
disorder on Axis II, but did not meet the criteria for a 
diagnosis of PTSD.  The examiner also noted that PTSD does not 
result from exposure to herbicides.  

The Board makes no finding as the credibility of the Veteran's 
contentions that he incurred stressors during service, including 
during capture of an enemy combatant, as the examiner assumed the 
credibility of the Veteran's report and still determined that the 
Veteran does not currently meet the criteria for a diagnosis of 
PTSD.  

The Veteran contends that he has manifested PTSD chronically and 
continuously since service.  Records of medical treatment during 
incarceration reflects that a provider assigned a diagnosis of 
PTSD in 1993.  However, the examiner who conducted the 2009 VA 
examination determined that PTSD is not currently present, and 
there is no evidence that the Veteran has been treated for PTSD 
during the pendency of this appeal.  

The Board is not authorized to award service connection for PTSD 
in the absence of the disorder since the claim was submitted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (where the medical 
evidence establishes that a Veteran does not currently have a 
disorder for which service connection is sought, service 
connection for that disorder is not authorized under the statues 
governing Veterans' benefits).  In the absence of evidence that 
PTSD was manifested during the pendency of the appeal, service 
connection for PTSD cannot be granted on the basis of direct 
incurrence in service, or on the basis of incurrence as a result 
of incidents of service, and no presumption of service 
connection, either for PTSD as a chronic disorder or as a 
disorder related to exposure to herbicides, is applicable.  
38 C.F.R. § 3.309(a).  The claim must be denied.


ORDER

The appeal for a headache disorder manifested by a ticking sound 
or sensation, to include as due to exposure to herbicides, is 
denied.

The appeal for service connection for actinic keratosis, to 
include as due to exposure to herbicides, is denied.

The appeal for service connection for PTSD, to include as due to 
exposure to herbicides, is denied.  




____________________________________________
M. MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


